DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al (CN 107182830A, “Zhao” hereinafter, A copy of English translation is attached herein) in view of Labrecque et al (“Labrecque” hereinafter, U.S. Publication No. 2011/0290195 A1).
As per claim 1, Zhao discloses apparatus for raising livestock (abstract: sow farrowing stall monitoring and early-warning device, method and system) comprising: a farrowing pen defining a sow confinement area for a sow and at least one piglet confinement area for piglets born from the sow (abstract: the sow farrowing stall comprise a sow stall and piglet moving stalls); a camera system (abstract & page 2/3, paragraph 3: video monitoring device 106) including at least one camera mounted at the farrowing pen and arranged to obtain images of the farrowing pen including the sow confinement area and said at least one piglet confinement area (abstract: a video monitoring device … is used for monitoring the state of sow farrowing stall in real time. As explained above, the sow farrowing stall includes a sow stall and piglet moving stalls. The video data captured by the video monitoring device is captured and transmitted to a central processing unit in a data server); a processor (abstract: a central processing unit in a data server) for analyzing the images (abstract: the central processing unit judges and recognizes the data); and an output communication system (abstract: early-warning device) for communicating to a worker data related to information obtained from the images (early warning device is used for sending early warning information when the central processing unit recognizes the abnormal images … to remind a worker to manage in time).
Zhao does not explicitly teach “a feeder device having at least one feed dispensing trough for feed and/or water to the sow”.
Labrecque teaches a birth monitoring and heating system for piglets, which includes “a feeder 24 at the front wall 18 from which the sow can take feed”.
Zhao and Labrecque are combinable because they are from the same field of invention, sow farrowing stall monitoring system.
At the time of the invention, one would be motivated to modify Zhao in light of Labrecque’s teaching to include a feeder in the sow farrowing stall. One would be motivated to do so because it is humane and natural to provide sow feed and water while they wait for birth.
As per claim 2, in the combination of Zhao and Labrecque, Labrecque teaches using a camera as sensor for capturing images for monitoring birth of the piglets (paragraph [0052]). Zhao teaches the image data captured by the video monitoring device is processed by a central processing unit to detect abnormality, which would allow a worker to be notified (abstract).
As per claim 3, the combination of Zhao and Labrecque teaches wherein the data is obtained by observing in the image the presence of piglets in the farrowing pen (both Zhao and Labrecque teach using camera to capture piglets in the farrowing pen).
As per claim 4, wherein the data is obtained by detecting changes in positions and/or demeanour of the sow in the farrowing pen (Zhao: page 2/3: step 204: “Determine whether the video image is abnormal. If the image is abnormal, the position of the sows in the pictureintersects with the position of the small pig when the sows are pressed down, that is, a large-area small-area area is present in theimage. In this case, the image is abnormal, and early warning is performed”).
As per claim 10, Zhao teaches wherein the processor is arranged to detect from the images a location of at least one of the piglets in a crushing position underneath the sow (Zhao: page 2/3: “Step 204: Determine whether the video image is abnormal. If the image is abnormal, the position of the sows in the picture intersects with the position of the small pig when the sows are pressed down”).
As per claim 11, Zhao teaches wherein the crushing location is observed by detecting a missing one of the piglets from the image indicating that one is underneath the sow (a missing piglet may be observed by a worker through review of the captured image data or abnormal condition).
As per claim 12, Zhao teaches wherein there is provided a sound detector for detecting a scream from a piglet being crushed and for communicating sound data to the processor to provide an indication of a crushed piglet (abstract: a voice recognition device is included to detect abnormal voice caused by a crushed piglet).
As per claim 13, Zhao teaches wherein the processor is arranged to use both the sound data and image analysis of the images for providing a determination of a crushed piglet (Zhao teaches using both video monitoring device and voice recognition device for detection of a crushed piglet).
As per claim 14, Zhao wherein the processor is arranged to use the sound data to trigger an analysis of an image to determine the crushing of a piglet (as explained above, the voice recognition device may trigger the worker to review the images captured by the video monitoring device).

Claims 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao and Labrecque in view of common knowledge in the art.
For claims 5-9, the combination of Zhao and Labrecque teaches using a camera/video monitoring device to capture image data of the sows in the farrowing pen in real time with detection of abnormality to notify a worker. Although the combination of Zhao and Labrecque does not explicitly teach detecting amount/quality of the feed/water in the image, it would be a common knowledge that a worker may simply review the captured image data to adjust the feed amount/quality. It would also seem obvious to a person of ordinary skill in the art to recognize by viewing the image data of sows, it would conclude the conditions of the sow in the farrowing pen and adjust the feed amount according. Therefore, it would have been obvious to modify the combination of Zhao and Labrecque to include a worker reviewing of the captured image data to adjust feed amount based on the condition of the sow when the central processing unit recognizes any abnormality through image analysis.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOM Y LU whose telephone number is (571)272-7393. The examiner can normally be reached Monday - Friday, 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571) 272 - 7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOM Y LU/Primary Examiner, Art Unit 2667